Confidential Treatment Requested by Zarlink Semiconductor Inc. VIA EDGAR SUBMISSION FOIA Confidential Treatment Requested by Zarlink Semiconductor Inc. for certain portions of this letter due to business confidentiality, pursuant to Rule May 10, Mr. Kevin L. Vaughn Accounting, Branch Chief Division of Corporation Finance United States Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 Re:Zarlink Semiconductor Inc. Form 20-F for fiscal year ended March 27, 2009 Filed June 4, 2009 File No. 1 08139 Dear Mr.
